Ludeling, C. J.
The plaintiff alleges that he is a creditor of the estate; that J. H. Crawford has been appointed and qualified as administrator of said succession; that more than twelve months have elapsed since his appointment and no account’hasbeen filed, and that the surety on his bond is not good for the amount of the bond; and he prays to have the administrator ordered to render an account, and to have him removed from his office and to be himself appointed administrator.
There was judgment against the defendant by default, dismissing him from his trust, and for ten per cent per annum interest on the amount of plaintiff’s debt. The defendant has appealed, and has assigned as error, among others, that no cause for his removal has been alleged.
There is no note of evidence or evidence, except as to the plaintiff’s debt, in the record. The causes alleged are not grounds for the removal *801of an administrator. If the administrator is derelict in his duty in filing an account, he may be ordered to do so; and if he disobey the order of the court, then the creditor may demand his removal. And if his bondsman become insolvent, the creditor may require other security to be given, and if the administrator fail to comply with the order of the court, that will constitute a cause for removal. It is not alleged or proved that the administrator has disobeyed the order of the court in either particular. C. C. 3013; 9 An. 478; 5 An. 563; B. S., sec. 3717.
It is therefore ordered that the judgment of the lower court be reversed and annulled, and that there be judgment rejecting the plaintiff’s demand to dismiss the administrator. It is further ordered that the administrator do render an account of his administration within thirty days after the date hereof.
It is further ordered that the costs of appeal be paid by the plaintiff and appellee.
Behearing refused.